Citation Nr: 1002326	
Decision Date: 01/14/10    Archive Date: 01/22/10	

DOCKET NO.  07-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Los Angeles and a July 2006 rating decision from the 
VARO in San Diego, California, that denied entitlement to the 
benefit sought.  

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran should 
further action be required.  


REMAND

Further development with regard to the issue at hand is in 
order.  Currently, the gist of the Veteran's contentions is 
that he has PTSD based on sexual assault while serving in the 
Marine Corps.  

Medical evidence of record includes reports of VA mental 
health clinic visits at the Sepulveda Medical Center on 
periodic occasions between 2005 and 2007.  The diagnoses 
include PTSD.  The Veteran has also submitted a March 2007 
statement from one of his sisters.  She stated that the 
Veteran "has been withdrawn and distant since being 
discharged" from the Marines.  She stated "there is no doubt 
my brother [the Veteran] was beaten and sexually assaulted 
when he was in the Marines.  

However, the Board is also aware of additional medical 
evidence that includes VA medical records dated in 2004.  At 
the time of a March 2004 evaluation by VA, it was indicated 
there was no history of psychiatric hospitalization, no 
history of psychiatric medications, and no history of prior 
suicidal ideation or homicidal ideation.  There have been at 
least two prior detoxification episodes, but no history of 
further treatment.  The principal focus of treatment and 
evaluation in 2004 was 

on the Veteran's problems with alcohol abuse.  No reference 
was made at the time of any of the evaluations in 2004 to any 
abuse or personal assault in service.  

The Veteran has not been accorded a psychiatric examination 
for compensation purposes by VA.  The Board believes that one 
would be helpful and the case is therefore REMANDED for the 
following actions:  

1.  VA should ensure complete compliance 
with the requirements of The Veterans 
Claims Assistance Act of 2000 (VCAA).  

2.  The Veteran should be afforded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, tests, 
and evaluations, particularly 
psychological testing should be 
performed.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD, especially 
due to military sexual trauma, have been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment about a link between any current 
symptomatology and the reported in-
service stressors.  The complete 
rationale for any opinion expressed would 
be helpful to the Board.  An opinion 
should be expressed as to the etiology of 
any psychiatric disorder diagnosed, not 
just PTSD.  The complete rationale for 
any opinion expressed would be helpful to 
the Board.  The examiner should opine as 
to his or her impressions as to the 
Veteran's credibility, particularly 
following the psychological testing.  If 
the requested opinion cannot be provided 
without result to speculation, the 
examiner should so state and explain why 
such an opinion cannot be provided.  

3.  Then, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2009), failure to cooperate by not attending the requested 
VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



